                 Case 4:20-cv-04592-JST Document 16 Filed 07/14/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 4        Telephone: (415) 436-7025
          FAX: (415) 436-6925
 5        Sara.winslow@usdoj.gov

 6 Attorneys for Defendants

 7
                                       UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                              OAKLAND DIVISION
10

11   THE STATE OF CALIFORNIA,                         )
                   Plaintiff,                         )
12                                                    )
            v.                                        )   Case No. 20-cv-4592-JST
13                                                    )
     UNITED STATES DEPARTMENT OF                      )
14   HOMELAND SECURITY, et al.,                       )
                                                      )
15                       Defendants.                  )
                                                      )
16                                                    )
     REGENTS OF THE UNIVERSITY OF                     )
17   CALIFORNIA,                                      )   Case No. 20-cv-4621-JST
                                                      )
18                      PLAINTIFF,                    )
            v.                                        )
19                                                    )   STIPULATION;
     UNITED STATES DEPARTMENT OF                      )
     HOMELAND SECURITY, et al.,                       )   [PROPOSED] ORDER
20
                                                      )
21                       Defendants.                  )
                                                      )
22

23
            Plaintiffs and Defendants in the two above-captioned cases, by and through their attorneys of
24
     record, hereby stipulate as follows.
25
            1.    Defendants have agreed to rescind, on a nationwide basis, the July 6, 2020 Broadcast
26
                 Message and the July 7, 2020 FAQ at issue in the above-captioned cases, and have also
27
                 agreed to rescind their implementation. This will preclude enforcement of the July 6, 2020
28
     STIPULATION
     20-CV-4592-JST; 20-CV-4621-JST                  1

30
              Case 4:20-cv-04592-JST Document 16 Filed 07/14/20 Page 2 of 3




 1              Broadcast Message and July 7, 2020 FAQ. Defendants have agreed to return to the March 9,

 2              2020 and March 13, 2020 policy published at https://www.ice.gov/coronavirus.

 3          2. Defendants’ rescission of the July 6, 2020 Broadcast Message and July 7, 2020 FAQ, and

 4              agreement to return to the status quo of the March 9 and March 13 policies, when

 5              implemented, will moot Plaintiffs’ motions for temporary restraining order (Case No. 20-cv-

 6              4621, ECF 4) and preliminary injunction (Case No. 20-cv-4592, ECF 12; Case No. 20-cv-

 7              4621, ECF 14) motions, and Plaintiffs hereby withdraw those motions at this time, as well as

 8              their request for expedited briefing and hearing on the motions.

 9          3. The parties will meet and confer with respect to Defendants’ implementation of the

10              rescission of the July 6, 2020 Broadcast Message and July 7, 2020 FAQ, and will provide a

11              Status Report by July 21, 2020.

12          IT IS SO STIPULATED.

13                                                       Respectfully submitted,

14                                                       DAVID L. ANDERSON
                                                         United States Attorney
15 Date: July 14, 2020                                   /s/
                                                         SARA WINSLOW
16                                                       Assistant United States Attorney
                                                         Attorneys for Defendants
17

18                                                       XAVIER BECERRA
                                                         Attorney General of California
19                                                       MICHAEL L. NEWMAN
                                                         Senior Assistant Attorney General
20
                                                         DOMONIQUE C. ALCARAZ
21                                                       LEE I. SHERMAN
                                                         JASLEEN SINGH
22 Date: July 14, 2020                                   /s/
                                                         MARISSA MALOUFF
23                                                       Deputy Attorneys General
                                                         Attorneys for Plaintiff State of California,
24
                                                         Case No. 20-cv-4592
25

26
27

28
     STIPULATION
     20-CV-4592-JST; 20-CV-4621-JST                  2

30
              Case 4:20-cv-04592-JST Document 16 Filed 07/14/20 Page 3 of 3




 1                                                    CROWELL & MORING LLP
     Date: July 14, 2020                              /s/
 2                                                    Jennifer S. Romano
                                                      A. Marisa Chun
 3
                                                      Molly A. Jones
 4                                                    Attorneys for Plaintiff Regents of the University
                                                      of California, Case No. 20-cv-4621
 5

 6                                        [PROPOSED] ORDER
 7          Pursuant to stipulation, IT IS SO ORDERED. The motion hearing set for July 24, 2020 at 10:00
 8 a.m. is hereby vacated.

 9
10

11 Date:
                                                      HONORABLE JON S. TIGAR
12                                                    United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION
     20-CV-4592-JST; 20-CV-4621-JST               3

30
